ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                               March 19, 2009



The Honorable Elton R. Mathis                           Opinion No. GA-0700
Waller County Criminal District Attorney
846 Sixth Street, Suite #1                              Re: Reimbursement for the court reporter of the
Hempstead, Texas 77445                                  506th District Court (RQ-0746-GA)

Dear Mr. Mathis:

        Your request concerns reimbursement for the expenses of the court reporter for the 506th
Judicial District, which consists of Waller and Grimes Counties.! See TEx. GOV'T CODE ANN.
§ 24.5995 (Vernon SUppa 2008). You ask whether Government Code section 52.055 sets exclusive
limits on reimbursement for the expenses ofcourt reporters serving in multi-county districts, absent
a special statute, or whether counties within the district may pay court reporter expenses equivalent
to those paid other officers and employees of the county. Request Letter at 1.

       An official court reporter appointed by the judge of a district court is paid a salary set by the
judge and paid by the commissioners court. See TEX. GOV'T CODE ANN. §§ 52.041, .051(a), (c)
(Vernon 2005); see also id § 52.054(a) (salary of court reporter for multi-county district shall be
apportioned among the counties in proportion to population). When the court reporter of a multi-
county district court performs official duties in a county other than the court reporter's county of
residence, section 52.055 entitles the court reporter to reimbursement for actual and necessary
expenses, subject to a statutory maximum amount. See id § 52.055(a)-(b), (d). The expenses are
reimbursed by the county for which the expenses were incurred. See id § 52.055(c).

       Local Government Code section 152.011, which requires the commissioners court to set the
expenses for county employees, does not apply to the court reporter of a district court, who is not a
county employee within that statute. See Gill-Massar v. Dallas County, 781 S.W.2d 612, 616-17
(Tex. App.-Dallas 1989, no writ) (construing section 152.011 of the Local Government Code).
Thus, Waller and Grimes Counties are not authorized to pay expenses of the court reporter of the
506th District Court equivalent to those paid county officers and employees under section 152.011.
We can no longer rely upon Attorney General Opinion H-1250 (1978), which stated that the




        IRequest Letter at 1 (available at http://www.texasattomeygeneraLgov).
The Honorable Elton R. Mathis - Page 2                  (GA-0700)



predecessor ofLocal Government Code section 152.011 authorized the commissioners court to pay
the expenses of the court reporter for the district court. 2 See id

        The district court reporter may receive, in addition to fees, "other necessary expenses
authorized by law." TEx. GOV'TCODEANN. § 52.051(a) (Vemon2005). Section 52.055 authorizes
reimbursement for expenses ofa district court reporter only when the court reporter performs duties
outside of the reporter's county of residence. We find no statute authorizing reimbursement to the
court reporter of the 506th District Court for expenses in the court reporter's county ofresidence. 3




        2A district court has the inherent power to compel the commissioners court to spend public funds that are
reasonably necessary for the court to carry out its mandated responsibilities. See Vondy v. Comm'rs Court o/Uvalde
County, 620 S.W.2d 104, 109-10 (Tex. 1981).

          3See generally TEX. GOV'T CODE ANN. § 52.057 (Vernon 2005) (providing allowances for office and travel
expenses in county of residence for court reporters of specific districts, not including the 506th). We note that Senate
Bill 812 has been filed and would, as proposed, amend section 52.057 to require that court reporters ofthe 506th Judicial
District receive reimbursement for actual and necessary expenses, including travel expenses. See Tex. S.B. 812, 81 st
Leg., R.S. (2009).
The Honorable Elton R. Mathis - Page 3       (GA-0700)



                                      SUMMARY

                      When the official court reporter of the 506th District Court
              performs official duties in a county other. than the court reporter's
              county ofresidence, the court reporter is entitled to reimbursement by
              the other county for actual and necessary expenses under Government
              Code section 52.055, subject to statutory limits. Section 152.011 of
              the Local Government Code does not authorize the commissioners
              court to set and pay the expenses of the court reporter for a district
              court.




ANDREW WEBER
First Assistant Attorney General

JONATHANK. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee